923 F.2d 868
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re John D. PRATT.
No. 90-1284.
United States Court of Appeals, Federal Circuit.
Nov. 2, 1990.

Before MARKEY, Circuit Judge, SKELTON, Senior Circuit Judge, and MAYER, Circuit Judge.
DECISION
MARKEY, Circuit Judge.


1
John D. Pratt appeals from a decision of the Board of Patent Appeals and Interferences sustaining the rejection of claims 24 and 26 for a blind fastener.  We AFFIRM.

OPINION

2
The Board did not err in sustaining the obviousness rejections of claims 24 and 26.  The subject matter of the Eklund and Tikhonov patents is so similar to the Voi-Shan reference as to have suggested the claimed invention to one skilled in the art.  The weakened regions in the prior art structures appear in substantially the same place and perform substantially the same function as in the claimed invention.